- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2010 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA PARANAENSE DE ENERGIA - COPEL Corporate Taxpayers ID (CNPJ) 76.483.817/0001-20 PUBLICLY-HELD COMPANY CVM Registration No. 1431 - 1 SUMMARY OF THE MINUTES OF THE NINETY-SIXTH EXTRAORDINARY BOARD OF DIRECTORS MEETING 1. PLACE: Rua Coronel Dulcídio no. 800, city of Curitiba, State of Paraná. 2. DATE AND TIME: December 27, 2010  2:00 p.m. 3. PRESIDING BOARD: Léo de Almeida Neves - Chairman; Raul Munhoz Neto  Executive Secretary. 4. AGENDA AND RESOLUTIONS: I. The Board of Directors decided to elect, following the orientation of the majority shareholder, taking office on January 1, 2011 and serving the term of office related to the 2009/2011 three-year period, Mr. LINDOLFO ZIMMER as Chief Executive Officer, replacing Mr. Raul Munhoz Neto; Mr. JORGE ANDRIGUETTO JÚNIOR as Chief Engineering Officer, replacing Mr. Edson Sardeto; Mr. JULIO JACOB JÚNIOR as Chief Legal Officer, replacing Mrs. Regina Maria Bueno Bacellar; Mr. PEDRO AUGUSTO DO NASCIMENTO NETO as Chief Distribution Officer, replacing Mr. Vlademir Santo Daleffe; Mrs. YÁRA CHRISTINA EISENBACH as Chief Business Management Officer, replacing Mr. Luiz Antonio Rossafa; Mr. JAIME DE OLIVEIRA KUHN as Chief Generation and Transmission and Telecommunications Officer, replacing Mr. José Danilo Tavares; Mr. RICARDO PORTUGAL ALVES as Chief Financial and Investor Relations Officer , replacing Mr. Rafael Iatauro; and Mr. GILBERTO MENDES FERNANDES as Chief of Environment and Corporate Citizenship Officer, replacing Mrs. Marlene Zannin. The Board of Directors further decided that Mr. Lindolfo Zimmer will compose the Board of Directors as Executive Secretary until the Shareholders Meeting that will fill the position left by Mr. Raul Munhoz Neto, who served as Executive Secretary of this Board in view of his position as Chief Executive of the Company. II. Authorization for calling an Extraordinary Shareholders Meeting, to be held on January 28, 2011, to recompose the Board of Directors and Fiscal Council; 5. ATTENDANCE : LÉO DE ALMEIDA NEVES  Chairman; RAUL MUNHOZ NETO  Executive Secretary; LAURITA COSTA ROSA; ROGÉRIO DE PAULA QUADROS; LUIZ ANTONIO RODRIGUES ELIAS; SYLVIO SEBASTIANI; JOÃO CARLOS FASSINA. The Minutes of the Ninety-Sixth Extraordinary Board of Directors Meeting of Copel were drawn up in the Companys Book no. 07 registered at the State of Paraná Trade Registry under no. 10/040141-4 on May 14, 2010. RAUL MUNHOZ NETO Executive Secretary SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 27, 20 10 COMPANHIA PARANAENSE DE ENERGIA  COPEL By: /
